United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 9, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-41094
                        Conference Calendar



ROGER EUGENE GRESHAM,

                                    Petitioner-Appellant,

versus

R.D. MILES, Warden,

                                    Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:03-CV-419
                       --------------------

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Roger Eugene Gresham, federal prisoner # 29072-077, appeals

the dismissal of his 28 U.S.C. § 2241 petition, in which he

asserted that his indictment was invalid under Jones v. United

States, 529 U.S. 848 (2000).   The district court dismissed

the petition because Gresham had not shown that relief under

28 U.S.C. § 2255 was inadequate or ineffective so as to warrant

relief under 28 U.S.C. § 2241.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-41094
                                 -2-

     Gresham does not specifically challenge the district court’s

determination.   Instead, he conclusionally asserts that he should

be permitted to proceed under 28 U.S.C. § 2241 because he has

been denied leave to file a successive 28 U.S.C. § 2255 motion.

His argument is without merit:    “a prior unsuccessful § 2255

motion, or the inability to meet AEDPA’s ‘second or successive’

requirement, does not make [28 U.S.C.] § 2255 inadequate or

ineffective.”    Tolliver v. Dobre, 211 F.3d 876, 878 (5th Cir.

2000).   The appeal is wholly without merit and is therefore

DISMISSED as frivolous.    See 5TH CIR. R. 42.2; Howard v. King,

707 F.2d 215, 220 (5th Cir. 1983).

     Gresham has filed four prior unsuccessful motions for

leave to file a successive 28 U.S.C. § 2255 motion, and he

has filed one prior unsuccessful 28 U.S.C. § 2241 petition,

asserting essentially the same grounds as he raises in the

instant petition.   He has been previously warned and sanctioned

for repetitively filing frivolous pleadings.    Because Gresham

continues to file repetitive pleadings asserting grounds for

relief identical to those previously held to be without merit, he

is ORDERED to pay $150 in sanctions to the clerk of this court.

The clerk is DIRECTED to not accept for filing any pleadings from

Gresham until the sanction is paid in full.    Gresham is further

CAUTIONED that any future frivolous filing in this court or any

court subject to this court’s jurisdiction will subject him to

additional sanctions.
                          No. 03-41094
                               -3-

     APPEAL DISMISSED; SANCTIONS IMPOSED; ADDITIONAL SANCTIONS

WARNING ISSUED.